DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 05/17/2021 amended claims 1, 3, 4, 6, -8, 19 and 20, and cancelled claims 5 and 13.  Claims 1-4, 6-12, and 14-20 are pending and rejected.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 20180081263 A1) in view of Prince (US 20060268236 A1).
Regarding claim 1, Ogawa teaches a projector (Fig. 1-10) comprising: a light source unit (70, 100, 120) comprising a first light source (70) configured to emit light in a first wavelength range and a second light source (100) configured to emit light in a second wavelength range; a display device (51) on to which light source light is shined from the light source unit (70, 100, 120) to form image light; a projection optical system (220) configured to project the image light emitted from the display device (51) onto a projection target; a timing setting module (38) configured to change a ratio of a period during which light in the first wavelength range is shined to a period during which light in the second wavelength range is shined in a spoke period having a plane period (T12-T13, T14-T15) during which either of light in the first wavelength range (Red) and light in the second wavelength range (Blue) is shined and a color mixing period (T13-T14) during which both light in the first wavelength range (Red) and light in the second wavelength range (Blue) are shined by a first color mode (Fig. 6); and a light source driving module (41) configured to drive the light source unit (70, 100, 120) based on a setting at the timing setting module (38).  Ogawa further teaches in a spoke period in the first color mode, i.e., brightness-stressed color mode, a period during which light in the second wavelength range (B) is shined is longer than a period during which light in the first wavelength range (R) is shined (Fig. 6).

Prince teaches the spoke periods having a plane period during which either of light in the first wavelength range (Red/Blue) and light in the second wavelength range (Green) is shined and a color mixing period during which both light in the first wavelength range and light in the second wavelength range are shined (Fig. 6 and 8).  Prince further teaches producing white balance per-frame basis rather than per-spoke basis to match the color balance of the desired image projection content ([0035], [0048], [0049]-[0051]).  A person of ordinary skills in the art immediately recognizes that the color balance in each frame changes, frame by frame, depending the projection content; hence the color balance during the spoke periods in white balance per-frame basis does not stay constant.  Inevitably, there would be at least one frame where a period during which light in the first wavelength range (R) is shined is longer than a period during which light in the second wavelength range (B) is shined during the transition/spoke period, e.g. a red dominate frame and blue dominate frame.  Furthermore, it requires only routine skills in the art to choose a preferred/desired white balance, i.e., changing the ratio of the light of different colors such that a period of the first wavelength range (B) is longer than a period of the second wavelength range (G).  
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.).
Regarding claim 2, Ogawa, as modified by Prince, further teaches the second light source (100) comprises a luminescent wheel device comprising a luminescent wheel (101) comprising a luminescent light emitting area (321) configured to be excited by light in the first wavelength range to emit light in the second wavelength range which is luminescent light and a transmission area (310) configured to transmit light in the first wavelength range, the luminescent light emitting area (321) and the transmission area (310) being formed on the luminescent wheel (101; Fig. 4). 
Regarding claim 3, Ogawa, as modified by Prince, further teaches the light source unit (70, 100, 120) comprises a color wheel (201) device comprising a color wheel (201) comprising a predetermined wavelength range transmission area (610, 620, and/or 630) configured to transmit light in a predetermined wavelength range contained in light in the second wavelength 
Regarding claim 4, Ogawa, as modified by Prince, further teaches the plurality of color modes comprises a brightness-stressed color mode and a color-stressed color mode (Fig. 6). 
Regarding claims 6 and 7, Ogawa, as modified by Prince, further teaches the light source unit (70, 100, 120) comprises a third light source (120) configured to emit light in a third wavelength range containing a wavelength range of light in the predetermined wavelength range. 
Regarding claim 8, Ogawa, as modified by Prince, further teaches the predetermined wavelength range transmission area (610, 620, and/or 630) is formed so as to transmit light in the third wavelength range (R). 
Regarding claims 9-12, Ogawa, as modified by Prince, further teaches light in the first wavelength range is light in a blue wavelength range, and light in the second wavelength rage is light in a green wavelength range ([0046]). 
Regarding claims 14-16, Ogawa, as modified by Prince, further teaches the first light source (70) is a laser diode ([0047]). 
Regarding claims 17 and 18, the combination of Ogawa and Prince consequently results in the timing setting module (38) is set so as to change a current value of the laser diode within the plane period (Fig. 6 of Ogawa; Fig. 6-8 of Prince). 
Regarding claims 19 and 20, Ogawa teaches a projection control device (Fig. 1-10) and a storage medium that a computer can read, the storage medium being configured to cause the computer ([0040]) to function as: a timing setting module (38) configured to change a ratio of a period during which light in a first wavelength range is shined to a period during which light in a 
Ogawa does not explicitly teach having spoke period having a plane period (T12-T13, T14-T15) during which either of light in the first wavelength range (Red) and light in the second wavelength range (Blue) is shined and a color mixing period (T13-T14) during which both light in the first wavelength range (Red) and light in the second wavelength range (Blue) are shined by a first color mode and a second color mode.  Ogawa does not teach a second color mode having a period during which light in the first wavelength range (R) is longer than a period during which light in the second wavelength range (B) is shined.
Prince teaches the spoke periods having a plane period during which either of light in the first wavelength range (Red/Blue) and light in the second wavelength range (Green) is shined and a color mixing period during which both light in the first wavelength range and light in the second wavelength range are shined (Fig. 6 and 8).  (Prince does not a second color mode).  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ogawa and Prince, such that the period of the first wavelength range (B) is longer than a period of the second wavelength range (G) in color-stressed color mode; because it allows matching a desired white balance.  Essentially it is an issue of aesthetic or design choice.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.).

Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered but are moot in view of the new ground(s) of rejection.

Regarding claims 1, 19, and 20, applicant/s argue,
More particularly, the Action acknowledges that Ogawa does not teach the recited plane period and the recited color mixing period of claim 1. For this, the Action relies on the teachings of Prince in Figs. 6-8 and paragraphs [0038]-[0040]. Further, for rejecting the subject matter of claim 5, now generally incorporated into claim 1, the Action asserts that the combination of Ogawa and Prince results in a brightness-stressed color mode where a period during which light in the second wavelength range or green light is shined is longer than a period during which light in the first wavelength range or blue light is shined, citing to Figs. 7 and 8 of Prince.  The Action recognizes that even the combination of Ogawa and Prince does not arrive at the subject matter of claim 5 since neither Ogawa nor Prince teaches the recited color-stressed color mode. However, the Action then essentially asserts that Prince’s teachings regarding the periods that the green light versus the blue light are shined could be reversed based on ordinary skill in the art to achieve the desired color balance.
This reasoning in the Action ignores the specific teachings in the references away from the subject matter of amended claim 1. More specifically, Ogawa already discloses a projector that has a brightness prioritizing mode (see, e.g., paragraphs 

Examiner respectfully disagrees.  The references, Ogawa and Prince, do not teach away from the claimed subject matter/s.  Nothing found in Ogawa and Prince can be construed to teach away because it does not criticize, discredit, or otherwise discourage the solution claimed. “The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed....” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146(Fed. Cir. 2004).

As acknowledged, neither Ogawa nor Prince teaches the reverse of the above teachings but Prince specifically teaches that the durations of the respective wavelengths shined, i.e., color balance, during the spoke period is determined by the color balance of the preceding frame ([0035], [0048]).  A person of ordinary skills in the art immediately recognizes that the color balance in each frame changes, frame by frame, depending the projection content; hence the color balance during the spoke periods does not stay constant.  Inevitably, there would be a frame where a period during which light in the first wavelength range (R) is shined is longer than a period during which light in the second wavelength range (B) is shined during the transition/spoke period, e.g. a red dominate frame and blue dominate frame.  Furthermore, choosing a preferred/desired white balance for projection consequently affects the color balance in spoke period because it affects the color balance during each frame.  Choosing white balance for projection is a matter of design choice.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882